         Case 9:20-cv-00059-DWM Document 37 Filed 11/19/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

WEST AMERICAN INSURANCE
COMPANY and THE OHIO                                     CV 20-59-M-DWM
CASUALTY INSURANCE
COMPANY,                                                    JUDGMENT

                       Plaintiffs,

  vs.

MVP HOLDINGS, LLC, LINDA
MILLER, and BJORN JOHNSON
CONSTRUCTION, LLC,

                       Defendants.



        This action came before the Court for bench trial, hearing, or determination

 on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

 Plaintiffs West American Insurance Company and The Ohio Casualty Insurance

 Company (the “Carriers”) consistent with the Court’s Order entered this date.

        In addition, the Carriers are awarded the costs and attorney fees incurred in

 defending the underlying action to-date.

        Dated this 19th day of November, 2020.

                                     TYLER P. GILMAN, CLERK
                                     By: /s/ Nicole Stephens
                                     Nicole Stephens, Deputy Clerk
